A very close question is presented in the case at bar. Did the legislature intend to grant an injured workman an option to either prosecute an action at law against a physician for alleged failure to use reasonable and ordinary care in treating injuries sustained by him by accident arising out of and in the course of his employment, or prosecute a claim for compensation before the Industrial Accident Board? Entertaining grave doubts as to whether this question had, or had not, been correctly answered, this court ordered a rehearing. At the rehearing every angle of the question was very forcefully, ably and exhaustively discussed by counsel for the respective parties, as well as by amici curiae. After a careful examination of the authorities cited by the parties and by amici curiae, and re-examination and study of the pertinent provisions of the statute, I have reached the conclusion that justice will best be served by holding the legislature intended to give an injured workman an option to prosecute a negligent physician in an action at law or claim compensation before the board. The legislature will shortly convene and will, therefore, have an opportunity to further legislate on the subject if it chooses to do so. For the above stated reasons, I concur.